Citation Nr: 0706901	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  97-19 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for hearing loss, right 
ear.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to an initial compensable evaluation for 
hearing loss, left ear.  

4.  Entitlement to service connection for bilateral otitis 
media, and bilateral otitis externa.


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, attorney


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served from October 1959 to April 1960, and from 
August 1960 to June 1962.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  
The veteran appealed, and in May 2000, January 2001, and 
December 2003, the Board remanded one or more of the claims 
for additional development.  

The claim for service connection for bilateral otitis media, 
and bilateral otitis externa, is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC. VA will 
notify you if further action is required on your part.


FINDINGS OF FACT

1.  The veteran does not have right ear hearing loss as the 
result of disease or injury that was present during his 
active military service. 

2.  The 10 percent rating currently in effect is the maximum 
schedular rating for tinnitus, whether it is perceived in one 
ear or each ear; factors warranting an extraschedular rating 
are not shown.

3.  The veteran's left ear has level I hearing.




CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by the veteran's active military service, nor may right ear 
sensorineural hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 
(2005).  

2.  There is no legal basis for the assignment of an initial 
schedular rating higher than 10 percent for tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, 19 Vet. App. 63 (2005) 
rev'd, 451 F.3d 1344 (Fed. Cir. 2006).  

3.  The criteria for a compensable evaluation for service- 
connected hearing loss, left ear, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran argues that service connection is warranted for 
right ear hearing loss.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection may be granted for an organic disease of 
the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2005).

As an initial matter, some of the veteran's statements can be 
read to assert that he has right ear hearing loss due to 
combat.  

The law provides that, in the case of any veteran who engaged 
in combat with the enemy in active service, satisfactory lay 
or other evidence of an injury incurred in service shall be 
accepted as sufficient proof of service incurrence of the 
injury if the evidence is consistent with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b); 
see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256-6258 (2000).

The Board initially finds that the veteran is not a credible 
historian.  In this case, the veteran has repeatedly asserted 
that he participated in combat during the "Vietnam War," 
that he participated in up to 17 amphibious 
operations/"beach landings" in Laos and Cambodia as a 
"beach master," and as a security guard for corpsmen 
ashore, to include operations along the coast and inland 
along rivers in Laos, and that he was a volunteer on a unit 
attached with a Navy SEAL team, during which time he killed 
people.  He has also claimed that he saw communist soldiers 
being killed, that he fired at them ("I am not sure if my 
shots killed enemy soldiers."), and that he was in combat 
over a "14-month period."  See e.g., veteran's letters, 
received in December 1995, August 1996; Vet Center reports, 
dated in 1996; VA progress notes, dated October 2000 and 
September 2005; reports of (VA personnel) Ramu Komanduri, 
M.D., and Sean Zielinski, Ph.D., dated between 1999 and 2001; 
RO hearing in June 1997.  

In a PTSD "Initial Assessment Form," dated in November 
1995, the veteran marked a checkmark next to the following 
printed items: received incoming fire from enemy small arms, 
artillery, rockets, mortars, or bombs; unit patrol was 
ambushed or attacked; unit patrol engaged in enemy 
firefights; took part in an amphibious invasion; was on a 
ship that was attacked; at least once, had to decide who 
would receive life saving care; was involved in post mortem 
preparation and/or evacuation of bodies; saw Americans, 
allies or other troops killed; and was on a ship that sailed 
through enemy waters.  

The veteran's personnel records from his second period of 
service in the Navy ("enlisted performance records") shows 
that his ratings were FA (fireman apprentice), SA (seaman 
apprentice) and SN (seaman), and that he served aboard the 
U.S.S. Paul Revere from November 1960 to June 1962.  His 
discharge (DD Form 214) does not list a military occupation 
specialty, and indicates that he did not receive any 
decorations, medals, badges or commendations or campaign 
ribbons.  He reportedly had one year and seven months of 
foreign and/or sea service.  

The Board initially notes that the veteran is not shown to 
have served during a period of war.  See 38 C.F.R. § 3.2 
(2005).  The veteran's service records do not show that he 
received commendations or awards that warrant the conclusion 
that he participated in combat.  See VAOPGCPREC 12-99 at 12, 
65 Fed. Reg. 6256-6258 (2000).  In addition, in a response of 
October 1998, the National Personnel Records Center (NPRC) 
indicated that their review had found no record of the 
veteran participating in combat.  Furthermore, although the 
veteran has repeatedly claimed that he was in combat during 
beach landings in Laos, it is a geographic fact that Laos is 
a land-locked country in Southeast Asia that has no coast 
line.  Even traveling to Laos by inland river, if possible, 
would require a journey of many miles.  The available ship 
logs and contemporaneous accounts of the U.S.S. Paul Revere 
fail to indicate that this ship participated in an amphibious 
landing against an enemy-occupied coast line.  To the extent 
that the veteran has asserted that he participated in 
"secret missions" with Navy SEALS, his service records do 
not show any special forces training, or temporary duty with 
a special forces unit, nor do they otherwise support his 
claim.  The Board further points out that he has provided 
contradictory statements with regard to handling bodies.  
Specifically, he indicated handling bodies in the July 1996 
PTSD "Initial Assessment Form."  However, his Vet Center 
records note that he stated that he "didn't pick up dead 
Marines- Marines handled their own."  In summary, the 
veteran's claims are unsupported and contradicted by service 
records, to include the NPRC, to such a degree that the Board 
finds that he is not a credible historian.  In addition, 
based on the foregoing, the Board finds that the evidence 
does not show that the veteran participated in combat.  See 
VAOPGCPREC 12-99.  The veteran is therefore not eligible for 
the special considerations afforded to combat veterans.  See 
38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  

The veteran's service medical records from both his first and 
second period of active duty contain examination reports, 
dated in September 1959, March and June of 1960, and June 
1962, all of which show that the veteran had normal hearing 
(15/15) on whispered and/or spoken voice testing.  In 
addition, an audiometric examination report, dated in August 
1960, does not show hearing loss in the right ear as defined 
at 38 C.F.R. § 3.385.  In this regard, VA audiometric 
readings prior to June 30, 1966, and service department 
audiometric readings prior to October 31, 1967, must be 
converted from American Standards Association (ASA) units to 
International Standard Organization (ISO) units.  In this 
case, the report shows no more than a 10 decibel loss for the 
right ear in any relevant range, and even with the conversion 
from ASA to ISO units, the veteran's hearing in the right ear 
is still within normal limits based on the criteria set forth 
in 38 C.F.R. § 3.385.  See Hensley v. Brown, 5 Vet. App. 155, 
157 (1993) (the threshold for normal hearing is from 0 to 20 
dB, and higher threshold levels indicate some degree of 
hearing loss).  An October 1960 PULHES profile in this report 
shows that his "hearing and ear" profile was "1."  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); [Observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the veteran on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service).  The "P" stands for 
"physical capacity or stamina;" the "U" indicates "upper 
extremities;" the "L" is indicative of the "lower 
extremities;" the "H" reflects the state of the "hearing and 
ear;" the "E" is indicative of the eyes; and the "S" stands 
for psychiatric condition).].  The service medical records do 
not show any complaints or treatment for right ear hearing 
loss.  

The post-service medical evidence consists of VA and non-VA 
medical reports, dated between 1990 and 2006.  This evidence 
includes a report from Joel Lubritz, M.D., dated in December 
1997, which notes bilateral hearing loss.  VA audio, and ear 
disease, examination reports, dated in February 2002, show 
that the veteran was diagnosed with possible severe to 
profound right ear hearing loss, and that he had right ear 
hearing loss as defined at 38 C.F.R. § 3.385.  However, a VA 
audio examination report, dated in July 2004, indicates that 
the veteran did not have right ear hearing loss as defined at 
38 C.F.R. § 3.385, and the report noted "hearing within 
normal limits in the right ear."  Reports from Ivan D. 
Karabachev, M.D., dated in March and August of 2006, contain 
only charted audiological results.  Dr. Karabachev's reports 
note hearing loss, and his March 2006 report contains a 
notation of normal acuity sloping to moderately severe 
hearing loss at 8KHz only, AD (right ear).  

The Board has determined that the claim must be denied.  In 
this case, the veteran's service medical reports do not show 
hearing loss in the right ear.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  As for the post-service medical evidence, right ear 
hearing loss is first shown in Dr. Lubritz' December 1997 
report.  This is approximately 35 years after separation from 
service, and there is no record of treatment for right ear 
hearing loss symptoms prior to this time.  This lengthy 
period without treatment is evidence that there has not been 
a continuity of symptomatology, and it weighs heavily against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  In this regard, although a VA ear disease examination 
report, dated in July 2004, indicates that the examiner 
stated that the veteran had hearing loss related to his 
service, the examiner did not specify hearing loss in either 
ear, and as right ear hearing loss was not shown in the 
accompanying audiological examination, this opinion is not 
interpreted to include right ear hearing loss.  The Board has 
also considered a March 2006 opinion of Dr. Karabachev, in 
which he asserts that the veteran has hearing loss due to his 
service.  Dr. Karabachev's opinion is afforded no probative 
value, as his conclusion is not shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  In this regard, the Board notes 
that the veteran gave a history indicating "noise exposure 
dating back to the Vietnam War."  However, he is not shown 
to have service during the Vietnam War era, nor is he shown 
to have served in Vietnam.  Furthermore, Dr. Karabachev's 
opinion is not accompanied by a rationalized opinion, or 
citation to clinical findings during service or thereafter.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.  

The Board has considered the veteran's oral and written 
testimony submitted in support of his arguments that he has 
right ear hearing loss that should be service connected.  His 
statements are not competent evidence of a diagnosis, nor are 
they competent evidence of a nexus between the claimed 
condition and his service.  Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time when such 
symptomatology is within the purview of or may be readily 
recognized by lay persons, lay testimony is not competent to 
prove a matter requiring medical expertise, such as an 
opinion as to diagnosis or medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, 
the veteran's claim for service connection for right ear 
hearing loss must be denied.


II.  Higher Initial Evaluations

The veteran asserts that higher initial evaluations are 
warranted for his service-connected left ear hearing loss, 
and tinnitus.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignments of 
disability evaluations following awards of service 
connection.  In such a case, it is not the present levels of 
disability which are of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

A.  Tinnitus

In December 1995, the veteran submitted a claim of service 
connection for tinnitus.  In January 2006, the RO granted 
service connection for tinnitus, and assigned an initial 
rating of 10 percent under Diagnostic Code (DC) 6260, 
effective December 5, 1995.  The veteran argues that he was 
entitled to a separate 10 percent rating for tinnitus in each 
ear, rather than the single 10 percent rating assigned.  

Tinnitus is evaluated under DC 6260, which was revised 
effective June 13, 2003, in part to clarify existing VA 
practice that only a single 10 percent rating is assigned for 
tinnitus, whether tinnitus is perceived as being in one ear 
or each ear or in the head.  38 C.F.R. § 4.87, DC 6260, note 
2 (2005).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003, versions of DC 
6260 required the assignment of a separate, 10 percent rating 
for tinnitus in each ear.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources based on court precedent that may 
ultimately be overturned on appeal, the Secretary imposed a 
stay at the Board on the adjudication of tinnitus claims 
affected by Smith.  The specific claims affected by the stay 
essentially included all claims in which a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a rating higher than 10 percent was sought.  

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court decision in Smith, and 
affirmed VA's long-standing interpretation of pre-June 13, 
2003, DC 6260 as authorizing only a single 10 percent rating 
for tinnitus, whether perceived as unilateral or bilateral.  
The Federal Circuit explained that an agency's interpretation 
of its own regulations was entitled to substantial deference 
by the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  The Federal 
Circuit then found that there was a lack of evidence in the 
record suggesting that VA's interpretation of 38 C.F.R. 
§ 4.25(b) and DC 6260 was plainly erroneous or inconsistent 
with the regulations, and concluded that the CAVC erred in 
not deferring to VA's interpretation.

As a consequence of the Federal Circuit's decision, the 
Secretary of VA rescinded the stay that had been imposed on 
all claims affected by Smith to include this claim, and 
directed the Board to resume adjudication of the previously 
stayed claims consistent with VA's longstanding 
interpretation that a single 10 percent disability rating is 
the maximum rating available under DC 6260, regardless of 
whether the tinnitus is perceived in one ear or each ear.  

In light of the foregoing, the Board concludes that the 
version of DC 6260 in effect prior to June 2003 precludes a 
schedular rating higher than 10 percent for tinnitus.  
Therefore, the veteran's claim for an initial, separate 10 
percent rating for each ear for his service-connected 
tinnitus must be denied under both the old and current 
versions of DC 6260.  

As the service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus by regulation 
and DC 6260, which has been upheld by the U.S. Court of 
Appeals for the Federal Circuit, there is no legal basis upon 
which to award a separate, 10 percent rating for tinnitus, 
whether or not tinnitus is perceived in each ear.  As the 
disposition of this claim is based on interpretation of the 
law, and not the facts of the case, the claim must be denied 
based on a lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Also, the record does not suggest that tinnitus requires 
frequent hospitalization or causes marked interference with 
employment or otherwise suggests that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321 is 
indicated. 

B.  Hearing Loss, Left Ear

The veteran asserts that he is entitled to an initial 
compensable evaluation for hearing loss, left ear.  

The Board observes that in evaluating service-connected 
hearing impairment disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

It is essential, in determining the level of current 
impairment, that the disability be considered in the context 
of the entire recorded history.  38 C.F.R. § 4.1 (2005).  In 
this case, the veteran's service medical reports do not show 
treatment for complaints of hearing loss, or that he had left 
ear hearing loss as defined at 38 C.F.R. § 3.385.  As for the 
post-service medical evidence, left ear hearing loss is first 
indicated in a December 1997 private medical report.  

In January 2006, the RO granted service connection for left 
ear hearing loss, evaluated as 0 percent disabling.  The RO 
assigned an effective date of December 5, 1995 for service 
connection (i.e., the date of receipt of his claim) (see 
38 C.F.R. § 3.400(b)(2) (2005)).  The veteran has appealed 
the issue of entitlement to an initial compensable 
evaluation.  

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes eleven auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiological examinations 
are conducted using a controlled speech discrimination test 
together with the results of a pure tone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.   The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
appropriate for the percentage of discrimination and the 
horizontal column appropriate to the pure tone decibel loss.  
See 38 C.F.R. §§ 4.85(b), 4.87.

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or 
less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  As will be 
apparent from the evidence described below, neither 38 C.F.R. 
§ 4.86(a) nor (b) is applicable in this appeal.

The Board initially notes that the claims files contain 
audiological reports from Ivan D. Karabachev, M.D., dated in 
March and August of 2006, that contain only charted 
audiological results.  The Board will not attempt to 
interpret these charted results in order to obtain decibel 
losses.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Dr. Karabachev's March 2006 report contains a notation of 
normal acuity sloping to moderately severe hearing loss at 
8KHz only, AD (right ear), and his August 2006 report notes 
that there was "no significant change" from the March 2006 
results.  

A VA audio examination report, dated in February 2002, 
contains audiometric findings that revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
95
100
100
95
LEFT
N/A
90
90
90
        
100

These results show an average decibel loss of 97.5 in the 
right ear and 92.5 in the left ear.  Speech recognition 
ability was 30 percent, bilaterally.  The examiner noted that 
a seal could not be obtained on the left ear (A.S.), and 
"possible profound SNHL (sensorineural hearing loss) A.U." 
(both ears).

A VA audio examination report, dated in July 2004, contains 
audiometric findings that revealed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
20
20
20
25
LEFT
N/A
20
20
20
50

These results show an average decibel loss of 21 in the right 
ear and 29 in the left ear.  Speech recognition ability was 
100 percent, bilaterally.  The report notes mild to moderate 
sensorineural hearing loss in the left ear.  

In Part I, the Board determined that service connection was 
not warranted for right ear hearing loss.  According to the 
regulations, if impaired hearing is service-connected in only 
one ear, in order to determine the percentage evaluation, 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation of I, subject to the 
provisions of 38 U.S.C.A. § 3.383; 38 C.F.R. § 4.85(f) 
(2005).  In this case, the February 2002 audiology results 
indicate that the veteran's hearing in his left ear is 
consistent with level IX hearing, and under 38 C.F.R. § 3.383 
consideration would be given to the hearing loss in the right 
ear when rating the left ear.  See 38 C.F.R. § 4.86(a), Table 
VIa.  However, it appears that the February 2002 report was 
not reliable, and Dr. Karabachev's August 2006 chart appears 
consistent with the July 2004 VA examination results, but not 
the February 2002 VA examination results.  The February 2002 
VA examination also noted significant cerumen in the 
veteran's ears, and it was recommended that efforts to clean 
the left auditory canal be undertaken followed by further 
testing to confirm the severity of his hearing loss.  The 
Board concludes that the February 2002 examination is not a 
reliable indicator of the degree of hearing loss in the 
veteran's ears and that the July 2004 VA auditory examination 
is of far more probative value.  The July 2004 report shows 
that the veteran's hearing in his left ear is consistent with 
level I hearing.  See 38 C.F.R. § 4.85, Table VI.  As such, a 
noncompensable (0 percent) evaluation, and no more, is 
warranted.  Id., Table VII.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim, 
and that the claim must be denied.

C.  Conclusion

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


III.  VCAA

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

With regard to the claim for an initial rating in excess of 
10 percent for tinnitus, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the statutory and 
regulatory provisions pertaining to VA's duty to notify and 
to assist do not apply to a claim if resolution of that claim 
is based on statutory interpretation, rather than 
consideration of the factual evidence.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  

In this case, the facts are not in dispute.  Resolution of 
the appeal is dependent on interpretation of the regulations 
pertaining to the assignment of a disability rating for 
tinnitus.  

Because there is no reasonable possibility that further 
notice or assistance would aid in substantiating the claim, 
any deficiency as to VCAA compliance is rendered moot.  
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).

With regard the to the claim for service connection, and an 
initial compensable rating for left ear hearing loss, under 
the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in June 2004, and July 2005, the RO 
sent the appellant notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's letters also informed the appellant of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the appellant to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With regard to the claim for service connection right ear 
hearing loss, the VCAA letters were mailed to the appellant 
after the initial RO adjudication of his claim (in June 
2002).  However, any defect with respect to the timing of the 
VCAA notices in this case was nonprejudicial.  There is no 
indication that the outcomes of the claim has been affected, 
as all evidence received has been considered by the RO (with 
the exception that RO's consideration of some evidence, 
received by the Board in August 2006, has been waived).  The 
veteran has been provided a meaningful opportunity to 
participate effectively in the processing of his claim, as he 
has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  For these reasons, 
the timing of the VCAA notices was not prejudicial.   
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr. 5, 
2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, a letter compliant with Dingess/Hartman was sent 
in March 2006.  However, and in any event, since the claims 
on appeal have all been denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  VA is not required, therefore, 
to provide this notice.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records, and records 
from the Social Security Administration.  The veteran has 
been afforded VA examinations covering the claimed 
disabilities.  The Board concludes, therefore, that decisions 
on the merits at this time do not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by a failure of VA in its duty to 
assist, and that any violation of the duty to assist could be 
no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).




	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for hearing loss, right ear, is denied.

An initial rating in excess of 10 percent for tinnitus is 
denied.

An initial compensable rating for hearing loss, left ear, is 
denied.  


REMAND

The veteran asserts that he is entitled to service connection 
for bilateral otitis media.  A number of medical reports show 
that he has asserted that he has had ear infections since his 
service.  

The Board initially notes that as the medical evidence 
indicates that the veteran may have ear disease other than 
otitis media that may be related to service, the Board has 
recharacterized the disability in issue as a claim for otitis 
media, and otitis externa.  The Board further notes that this 
claim specifically does not include either hearing loss, or 
tinnitus, for which separate claims exist, or for which 
service connection is already in effect.      

The veteran's service medical records from both his first and 
second period of active duty contain several notations, dated 
between May and September of 1961, which show that he was 
treated for otitis media and externa, right ear.  The 
veteran's separation examination report from his second 
period of active duty, dated in June 1962, shows that his 
ears and drums were clinically evaluated as normal.  

The post-service medical evidence, consists of VA and non-VA 
medical reports, dated between 1990 and 2006.  This evidence 
includes VA progress notes, and a VA hospital report, dated 
in 1995, which shows that the veteran complained of right ear 
pain, and/or that he received treatment for right ear pain.  
He occasionally received treatment for ear symptoms 
thereafter, and there are a number of notations of otitis 
media.  A VA ear disease examination report, dated in 
February 2002, contains a diagnosis of bilateral external 
otitis with secondary changed external auditory canal.  A 
March 2006 report from Dr. Karabachev notes that the veteran 
had an abnormality in the left external ear canal that 
appeared to be an osteoma narrowing the canal and producing 
significant impaction of wax above the ear drum.  

In December 2003, the Board remanded the claim for an 
etiological opinion.  In response to the Board's remand, the 
veteran was afforded a VA ear disease examination.  The 
report of that examination, dated in July 2004, shows that 
the examiner's discussion makes contradictory statements, and 
the Board concludes that it is so unclear that a remand is 
required.  Accordingly, on remand, the veteran should be 
afforded another examination of his ears, to include an 
etiological opinion on any otitis media or otitis externa 
found.    

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain up-to-date 
outpatient treatment records pertaining 
to treatment of the veteran's ear 
symptoms (other than hearing loss and 
tinnitus) from the VA Southern Nevada 
Health Care System.

2.  Thereafter, the RO should afford the 
veteran an ear disease examination.  The 
claims folder and a copy of this REMAND 
must be reviewed by the examiner in 
association with the examination, and the 
examiner must state in the report that 
the veteran's claims folder has been 
reviewed.  The examiner is requested to 
provide an opinion as to whether it is at 
least as likely as not (i.e., a 
probability of 50 percent or greater) 
that the veteran has any current otitis 
media, or otitis externa, that is related 
to his service.  If the examiner 
determines that the veteran has either 
otitis media, or otitis externa, that is 
related to his service, the examiner's 
conclusion should include a discussion of 
the lack of evidence of treatment for ear 
symptoms in the 32 years following 
separation from service.   

3.  The RO should then review the 
expanded record and determine whether 
entitlement to service connection for 
otitis media, or otitis externa, has been 
established.  If the decision remains 
adverse to the appellant, he and his 
representative should be furnished a 
supplemental statement of the case.  
After affording a reasonable opportunity 
to respond, the case should be returned 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner. See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


